Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

	The drawings, filed on 8/27/2020, are accepted. 


Allowable Subject Matter
	Claims 1-18 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a multi-degree-of-freedom electromagnetic machine, comprising: a spherical stator [102] having a first axis of symmetry, a second axis of symmetry, a third axis of symmetry, the first, second, and third axes [110-1, 110-2,110-3] of symmetry disposed perpendicular to each other; a first coil [202-1] wound on the spherical stator about the first axis of symmetry; a second coil [202-2] wound on the spherical stator about the second axis of symmetry; a third coil [202-3] wound on the spherical stator about the third axis of symmetry; an armature [104] spaced apart from, and surrounding at least a portion of, the spherical stator, the armature mounted for rotation about the first axis of symmetry and second axis of symmetry; 
a payload mount assembly [106] coupled to the armature and to the spherical stator; and 
a payload [108] spaced apart from the spherical stator and the armature, and coupled to the payload mount assembly [106], the payload mounted to rotate, relative to at least a portion of the payload mount assembly, about a payload rotational axis [112], the payload rotational axis [112] parallel to the first axis [110-1] of symmetry and perpendicular to the second axis [110-2] of symmetry, 
the payload [108] disposed such that its center of gravity is at a position where the second axis [110-2] of symmetry and the payload rotational axis [112] intersect, 
wherein: the armature [104] is rotatable relative to at least a portion of the payload mount assembly [106] about the first axis [110-1] of symmetry, the armature [104] and payload mount assembly [106] are rotatable relative to the spherical stator [102] about the second axis [110-2] of symmetry, when the armature [104] rotates about the first axis [110-1] of symmetry, the payload [108] simultaneously rotates about the payload rotational axis [112], and when the armature [104] rotates about the second axis [110-2] of symmetry, the payload mount assembly [106] and the payload [108] simultaneously rotate about the second axis [110-2] of symmetry, as in claim 1; 
or, 
	a bracket arm[402] coupled to the spherical stator and to the armature; a first pulley [404] rotationally mounted on the bracket arm and coupled to the armature, the first pulley rotatable, relative to the bracket arm, about the first axis of symmetry; a second pulley [406] spaced apart from the first pulley and rotationally mounted on the bracket arm, the second pulley rotatable, relative to the bracket arm, about a payload rotational axis, the payload rotational axis parallel to the first axis of symmetry and perpendicular to the second axis of symmetry; a belt [408] mounted on the first and second pulleys to transfer torque from the first pulley to the second pulley, whereby rotation of the first pulley about the first axis of symmetry causes rotation of the second pulley and the payload about the payload rotational axis; and a payload coupled to the second pulley and rotatable therewith about the payload rotational axis, the payload disposed such that its center of gravity is at a position where the second axis of symmetry and the payload rotational axis intersect, wherein: the armature is rotatable relative to the payload mount assembly about the first axis of symmetry, the armature and bracket arm are rotatable relative to the spherical stator about the second axis of symmetry, when the armature rotates about the first axis of symmetry, the payload simultaneously rotates about the payload rotational axis, and when the armature rotates about the second axis of symmetry, the bracket arm and the payload simultaneously rotate about the second axis of symmetry, as in claim 11; or, 
a lever arm [804] rotationally coupled to the armature; and a payload spaced apart from the spherical stator and the armature, and rotationally coupled to the lever arm, the payload mounted to rotate about a payload rotational axis, the payload rotational axis parallel to the first axis of symmetry and perpendicular to the second axis of symmetry, the payload disposed such that its center of gravity is at a position where the second axis of symmetry and the payload rotational axis intersect, wherein: the armature is rotatable about the first axis of symmetry, the armature and lever arm are rotatable relative to the spherical stator about the second axis of symmetry, when the armature rotates about the first axis of symmetry, the payload simultaneously rotates about the payload rotational axis, and when the armature rotates about the second axis of symmetry, the lever arm and the payload simultaneously rotate about the second axis of symmetry, as in claim 16.

The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834